Citation Nr: 1521235	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk

INTRODUCTION

The Veteran served on active duty from August 1960 to November 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, denied service connection for a spine condition.  The Pittsburgh, Pennsylvania, RO maintains jurisdiction in this case.  

The Veteran provided testimony during a videoconference hearing before the undersigned at the RO in November 2013.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Statements by the Veteran, including in his notice of disagreement, are construed as a claim of service connection for cervical spine disability.  This matter has not been developed for appellate review and is referred to the RO for appropriate action.


FINDING OF FACT

A chronic lumbar spine disability did not have its clinical onset in service or for many years thereafter and is not otherwise related to active duty.  

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  His service treatment records, VA treatment records, and lay statements have been obtained.  While the Veteran reported Social Security Administration (SSA) income during a September 2009 VA examination, the Board notes that he was of retirement age at that time and has not reported the receipt of SSA disability benefits.  The Board finds that the September 2009 VA medical opinion is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the veteran served continuously for 90 or more days during a period of war, and if arthritis became manifest to a compensable degree within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred a current spine disability as a result of multiple injuries during service.  VA treatment records as well as the September 2009  VA examination document current lumbar degenerative disc disease.  

Moreover, the service treatment records as well as the Veteran's Board testimony demonstrate back injuries during service.  In July 1961, the Veteran was treated for mid-back pain after lifting ammunitions and was diagnosed with muscle strain.  The Veteran reported during the Board hearing that he believed he received X-rays and medication at that time, but there are no records of X-rays at that time.  There were no additional treatment records regarding that incident and a July 1962 examination was negative for any lumbar spine complaints or findings.  

In September 1962, the Veteran reported another back strain injury following lifting ammunition with pain around the scapular area, at which time he denied a history of previous trauma.  An intervertebral strain was diagnosed.  Later that month, the Veteran fell off of a truck, was treated for complaints of back pain, and was diagnosed with a contusion on his back.  There were no additional treatment records regarding either incident.  A May 1963 separation examination and report of medical history were negative for any lumbar spine findings or complaints.  

Finally, in July 1963, the Veteran was involved in a jeep accident, which required prolonged hospitalization.  He was treated for facial lacerations, jaw fracture, tooth loss, and a concussion but there is no evidence of complaints, treatment, or diagnoses related to the lumbar spine.  At the Board hearing, the Veteran stated that he "would imagine" that he injured his back because of the way he was twisted at the time of impact.  However, he stated that he did not think he was treated for his lumbar spine at the time.  

In a May 1963 separation examination, the spine was found to be normal, although the injuries to the face, jaw, and head were noted.  In a May 1963 report of medical history, the Veteran denied any other bone, joint, or other deformity and did not report any trouble with his lumbar spine.  Regarding the July 1963 jeep accident, the only residuals he reported were headaches and left elbow swelling and pain.  During the Board hearing, the Veteran acknowledged that he did not report any back symptoms at the time of his separation examination.  

The first two criteria for service connection-a current disability and an in-service injury-have been satisfied.  However, service connection requires that the evidence demonstrate a nexus or link between the in-service injury and the current disability.  

The Board acknowledge the Veteran's reports that he has had lumbar spine symptoms fairly consistently ever since military service.  He is competent to report symptoms such as back pain and limited motion and when they began.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran filed a claim of service connection for unrelated disability stemming from the in-service jeep accident in April 1964 without any report of lumbar spine symptoms.  It would seem logical that if the Veteran had these problems that persisted since service, he would have mentioned them in his claim.  During a March 1964 VA examination, the Veteran did not report any lumbar spine symptoms and no such symptoms or diagnoses were found upon examination.  In fact, the examiner noted that there was no pain or discomfort of the lumbosacral spine upon motion.  

The first evidence of record demonstrating lumbar spine symptoms is a December 2003 VA treatment record, in which the Veteran reported low back pain, which began about three weeks prior.  A January 2004 treatment record stated that an X-ray revealed lumbar degenerative disc disease and a possible osteoblastic lesion at L2.  The Veteran reported at that time that the back pain improved on its own and was not bothering him anymore.  

It was not until he filed this claim in May 2009, more than 45 years post-discharge, that he first reported back symptoms related to service.  

Upon examination in September 2009, the examiner noted the 1961 and 1962 back injuries during service as well as the Veteran's reports that his current low back pain was caused by his jeep accident in 1963.  The Veteran denied any other injuries to his lumbar spine.  The VA examiner concluded based upon a review of the complete record and the Veteran's statements that his currently diagnosed degenerative disc disease, L4-L5 with vague changes at L5-S1 were not at least as likely as not related to the in-service back injuries.  The examiner explained that there is no documentation that this condition is related to any back complaints documented during service.  Moreover, the examiner noted in the report the significant gap between separation and the first in-service treatment in 2003 as well as the absence of lumbar spine treatment at the time of 1963 jeep accident.  

The Board finds that the weight of the evidence is against a finding of a nexus between the current lumbar spine disability and service.  While the service treatment document injuries in 1961 and 1962, the injuries appear to have been acute as no additional follow up care was provided and separation examinations in 1962 and 1963 demonstrated the lumbar spine to be normal.  

While the Veteran sustained serious injuries following a 1963 jeep accident, the records demonstrate that he did not complain about or receive treatment for the lumbar spine at that time.  He reported during the Board hearing that he did not believe he received any such treatment.  The Veteran did not report any lumbar spine symptoms, nor were any found upon separation examination in October 1963 and the Veteran reported during the Board hearing that he did not report any such symptoms at that time.  

Post-service, the Veteran did not report any lumbar spine symptoms, nor were any found upon examination in 1964.  In fact, there was no pain or discomfort found upon motion of the lumbosacral spine at that time.  He also did not report low back disability in connection with a 1964 claim for service connection for disabilities related the in-service jeep accident.  The first evidence of any related symptoms was demonstrated 40 years after discharge from service, at which time he reported the onset of low back symptoms just three weeks prior.  The next month, he reported that the symptoms had resolved on their own.  The Veteran did not report that any back symptoms were related to service until he filed the current claim for compensation benefits in 2009, more than 45 years after discharge.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to back disability is commonly known and, therefore, the Veteran's testimony that his current back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2009 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The only medical evidence or opinion regarding the etiology of the current lumbar spine disability is that of the VA examiner, which is against the claim.  The only evidence of record supporting the finding of a nexus between the current disabilities and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  However, the Board finds that the evidence cited above weighs heavily against his statements of a nexus.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a lumbar spine disability is denied.  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


